Citation Nr: 0314153	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  96-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 20 percent disabling. 

3.  Entitlement to an increased disability rating for 
degenerative disc disease of the cervical spine, currently 
rated as 20 percent disabling. 

4.  Entitlement to an increased disability rating for a left 
foot callous, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decision rendered in January 
1996 by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's claims 
folder has since been forwarded to the Nashville, Tennessee 
RO.  This case was previously before the Board in November 
2000, at which time the Board remanded the appeal to the RO 
for additional development.  The case has since been returned 
to the Board for appellate review. 

In January 2003 the veteran withdrew his appeal with regard 
to the following issues:  entitlement to an increased 
disability rating for the residuals of a shell fragment wound 
to the left shoulder, currently rated as noncompensable; and 
an increased disability rating for a callous formation of the 
right foot, currently rated as noncompensable.  Therefore, 
these issues are no longer in appellate status.  38 C.F.R. 
§ 20.204 (2002).


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Among other things, the VCAA heightens VA's 
duty to assist.  For the reasons discussed below, the Board 
finds that the VCAA requires further evidentiary development 
on VA's part in this case, and that the RO is the appropriate 
agency to conduct such development. 

In February 2003 the Board undertook additional development 
of the issues on appeal, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).   That regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Principi, No. 
02-7304 (Fed. Cir. May 1, 2003).  The development, which 
consisted of providing the veteran with written notice of the 
VCAA and the duty to assist, has been completed.  However, in 
view of the Federal Circuit's decision, the case must be 
remanded.

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
new law, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims. 

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims of entitlement to an 
increased disability rating for post-
traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling; 
entitlement to an increased disability 
rating for lumbosacral strain, currently 
rated as 20 percent disabling; increased 
disability rating for degenerative disc 
disease of the cervical spine, currently 
rated as 20 percent disabling; and 
entitlement to an increased disability 
rating for a left foot callous, 
currently rated as 10 percent disabling.  
If the benefit sought is denied, a 
supplemental statement of the case 
should be issued and the matter be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




